Title: To Thomas Jefferson from William Armistead Burwell, 15 November 1808
From: Burwell, William Armistead
To: Jefferson, Thomas


                  
                     Dr Sir, 
                     Novbr 15th. 1808
                  
                  Dctr William Upshaw of Virginia wishes to obtain the appointment of Hospital or Regimental Surgeon, in the Service of the US; I am well convinced from the concurrent tistimony of his acquaintances, of his capacity, & from my own knowledge of his merits; he maintains in Society, as a Physician & Man, a character which it is desirable to introduce among those employ’d by the Gov’t—for one I should feel pleasure If his talents are employd 
                  Yours
                  
                     W. A Burwell 
                     
                  
               